Citation Nr: 9925847	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant had served on active duty for training from 
June 12, 1970 to October 21, 1970; June 9, 1971 to June 26, 
1971; July 15, 1972 to July 30, 1972; July 27 1974 to August 
10, 1974; June 8, 1975 to June 22, 1975; July 4, 1976 to July 
18, 1976; and August 5, 1989 to August 19, 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection of a left ankle disability.  The 
appellant appeals this decision.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist appellants in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1993), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

A May 1990 letter from the RO indicates that a denial of the 
appellant's claim for service connection.  In this letter, 
the RO references an April 9, 1990 personal hearing and a 
letter received from the appellant on January 1, 1990.  A 
transcript of the personal hearing and the January 1990 
letter are not currently associated with the appellant's 
claims folder.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should locate a copy of the 
transcript of the April 1990 personal 
hearing and associate it with the 
appellant's claims folder.

2.  The RO should locate the letter 
received by the appellant on January 1, 
1990 and associate it with the 
appellant's claims folder.  If the RO is 
unable to locate this letter, the RO 
should request a copy of the letter from 
the appellant.  

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

4. The RO should advise the appellant 
that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

